DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs 7A, 7B, 7C, 7D, 8A, 8B, 8C, 8D, 10A, 10B and 10C are of poor quality and nearly unreadable or completely unreadable..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Specifically, the claim recites “One or more computer-readable media” and not “One or more non-transitory computer-readable media” (or similar). As a result, when read in light of the specification paragraphs 0031, 0099, the claim can be interpreted as encompassing a pure signal. The expressions recited for computer readable storage medium, for example, “can be any available media that can be accessed by a computer”, “or any other medium which can be used to store the desired information and which can be accessed by a computer”, in the specification is open-ended and can be interpreted to include a signal per se. A pure signal does not fall within one of the statutory categories. As a result, as the claim encompasses non-statutory embodiments, the claim as a whole are rendered non-statutory. Appropriate correction is required.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining one or more characteristics of the content item, assigning a value to each of the one or more characteristics, generating a competition profile for the content item, and associating the competition profile with the data file. The limitation of determining one or more characteristics of the content item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually deciding what characteristics, such as, for example, loudness or tempo or energy, or any other, are applicable to the content item upon listening. Similarly, the limitations of assigning a value to each of the one or more characteristics, generating a competition profile for the content item, and associating the competition profile with the data file, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “assigning a value” in the context of this claim encompasses the user thinking of an appropriate value for each characteristic and assigning the value to the characteristic, and generating a competition profile in the context of this claim encompasses the user manually creating an ordered list of characteristics/values for the content item to be used for comparison to other content items, such as that could be used for comparing values in a competition, and associating the competition profile with the data file comprising the content item in the context of this claim encompasses the user manually establishing that the ordered list of characteristics/values is associated with a particular data file, such as mentally noting that the ordered list of characteristics/values is associated with the data file such as by a name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - receiving a data file comprising content item. The “receiving a data file” is recited at a high level of generality (i.e. as a general means to obtain data for use in the determining, assigning, generating, and associating steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, conventional function when it is claimed in a merely generic manner. Accordingly, a conclusion that the receiving a data file step is well-understood, routine, conventional activity is supported. The claim is not patent eligible.

Claim 2, depends from claim 1, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 1. The claim further recites wherein the one or more characteristics comprise one or more of, popularity, acousticness, danceability, energy, loudness, speechiness, tempo, valence, key confidence, loudness, or valence. The limitation of wherein the one or more characteristics comprise one or more of, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “wherein the one or more characteristics comprise one or more of” in the context of this claim encompasses the user manually choosing the characteristic from a list of popularity, acousticness, danceability, energy, loudness, speechiness, tempo, valence, key confidence, loudness, or valence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 4, depends from claim 1, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 1. The claim further recites wherein generating the competition profile for the content item comprises storing each assigned value for each characteristic in an array. The limitation of wherein generating the competition profile for the content item comprises storing each assigned value for each characteristic in an array, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “wherein generating the competition profile for the content item comprises storing each assigned value for each characteristic in an array” in the context of this claim encompasses the user manually generating a line by line ordered list on paper (storing) where each line in the list is a characteristic and value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 5, depends from claim 1, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 1. The claim further recites assembling a plurality of competition profiles into a first roster. The limitation of assembling a plurality of competition profiles into a first roster, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “assembling a plurality of competition profiles into a first roster” in the context of this claim encompasses the user manually gathering the profiles the user created together as a collection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 6, depends from claim 5 and 1, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 5 and 1. The claim further recites receiving a second roster; and determining, based on comparing the first roster to the second roster, a winning roster, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving a second roster; and determining, based on comparing the first roster to the second roster, a winning roster” in the context of this claim encompasses the user manually receiving another collection of profiles, manually comparing the two collections of profiles, and deciding in the mind which collection is the winning collection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 7, depends from claim 6, 5 and 1, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 6, 5 and 1. The claim further recites wherein determining, based on comparing the first roster to the second roster, the winning roster comprises: comparing a value of each characteristic of a first content item of the first roster to a corresponding value of the characteristic of a first content item of the second roster; attributing a win to the content item having a greater number of characteristics with greater values; repeating a-b for each content item of the first roster and the second roster; and attributing a win to the roster having a greater number of content items with wins, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “comparing a value of each characteristic of a first content item of the first roster to a corresponding value of the characteristic of a first content item of the second roster” in the context of this claim encompasses, the user manually comparing in the mind the each assigned characteristic value of a first content item of the first collection with the corresponding assigned characteristic value of a first content item of the second collection; “attributing a win to the content item having a greater number of characteristics with greater values” in the context of this claim encompasses the user determining in the mind which content item is a winner by determining which content item has the greater characteristic values; “repeating a-b for each content item of the first roster and the second roster” in the context of this claim encompasses, the user manually repeating steps for all content items in the collections; and “attributing a win to the roster having a greater number of content items with wins” in the context of this claim encompasses the user in the mind to total up the wins for each collection and declare the winning collection based on which has more winning content items. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 8, depends from claim 7, 6, 5 and 1, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 7, 6, 5 and 1. The claim further recites associating one or more points to the winning roster, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, associating one or more points to the winning roster in the context of this claim encompasses, the user manually deciding in the mind how many points the winning collection earns. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining one or more characteristics of the content item, assigning a value to each of the one or more characteristics, generating a competition profile for the content item, and associating the competition profile with the data file. The limitation of determining one or more characteristics of the content item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “instructions stored in a memory executed by a processor cause an apparatus to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “instructions stored in a memory executed by a processor cause an apparatus to” language, “determining” in the context of this claim encompasses the user manually deciding what characteristics, such as, for example, loudness or tempo or energy, or any other, are applicable to the content item upon listening. Similarly, the limitations of assigning a value to each of the one or more characteristics, generating a competition profile for the content item, and associating the competition profile with the data file, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “instructions stored in a memory executed by a processor cause an apparatus to” language, “assigning a value” in the context of this claim encompasses the user thinking of an appropriate value for each characteristic and assigning the value to the characteristic, and generating a competition profile in the context of this claim encompasses the user manually creating an ordered list of characteristics/values for the content item to be used for comparison to other content items, such as that could be used for comparing values in a competition, and associating the competition profile with the data file comprising the content item in the context of this claim encompasses the user manually establishing that the ordered list of characteristics/values is associated with a particular data file, such as mentally noting that the ordered list of characteristics/values is associated with the data file such as by a name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements - receiving a data file comprising content item, and using an apparatus memory and processor. For example, but for the “instructions stored in a memory executed by a processor cause an apparatus to” language, the “receiving a data file” is recited at a high level of generality (i.e. as a general means to obtain data for use in the determining, assigning, generating, and associating steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The apparatus processor and memory in all of the steps is recited at a high-level of generality (i.e., as a generic apparatus processor and memory performing a generic computer function of receiving data, determining a characteristic and assigning a value, generating a profile and association) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, conventional function when it is claimed in a merely generic manner. Accordingly, a conclusion that the receiving a data file step is well-understood, routine, conventional activity is supported. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an apparatus processor and memory to perform the receiving data, determining a characteristic and assigning a value, and generating a profile and association steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept (Bancorp decision in MPEP 2106.05(d)(II)) because the computer components here are operating in a standard manner by executing a program instructions to carry out an otherwise abstract idea.  The claim is not patent eligible.

Claim 12, depends from claim 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 11. The claim further recites wherein the one or more characteristics comprise one or more of, popularity, acousticness, danceability, energy, loudness, speechiness, tempo, valence, key confidence, loudness, or valence. The limitation of wherein the one or more characteristics comprise one or more of, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “wherein the one or more characteristics comprise one or more of” in the context of this claim encompasses the user manually choosing the characteristic from a list of popularity, acousticness, danceability, energy, loudness, speechiness, tempo, valence, key confidence, loudness, or valence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 14, depends from claim 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 11. The claim further recites wherein generating the competition profile for the content item comprises storing each assigned value for each characteristic in an array. The limitation of wherein generating the competition profile for the content item comprises storing each assigned value for each characteristic in an array, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “wherein generating the competition profile for the content item comprises storing each assigned value for each characteristic in an array” in the context of this claim encompasses the user manually generating a line by line ordered list on paper (storing) where each line in the list is a characteristic and value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 15, depends from claim 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 11. The claim further recites assembling a plurality of competition profiles into a first roster. The limitation of assembling a plurality of competition profiles into a first roster, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “assembling a plurality of competition profiles into a first roster” in the context of this claim encompasses the user manually gathering the profiles the user created together as a collection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 16, depends from claim 15 and 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 15 and 11. The claim further recites receiving a second roster; and determining, based on comparing the first roster to the second roster, a winning roster, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving a second roster; and determining, based on comparing the first roster to the second roster, a winning roster” in the context of this claim encompasses the user manually receiving another collection of profiles, manually comparing the two collections of profiles, and deciding in the mind which collection is the winning collection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 17, depends from claim 16, 15 and 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 16, 15 and 11. The claim further recites wherein determining, based on comparing the first roster to the second roster, the winning roster comprises: comparing a value of each characteristic of a first song of the first roster to a corresponding value of the characteristic of a first song of the second roster; attributing a win to the song having a greater number of characteristics with greater values; repeating a-b for each song of the first roster and the second roster; and attributing a win to the roster having a greater number of songs with wins, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “comparing a value of each characteristic of a first song of the first roster to a corresponding value of the characteristic of a first song of the second roster” in the context of this claim encompasses, the user manually comparing in the mind the each assigned characteristic value of a first song of the first collection with the corresponding assigned characteristic value of a first song of the second collection; “attributing a win to the song having a greater number of characteristics with greater values” in the context of this claim encompasses the user determining in the mind which song is a winner by determining which song has the greater characteristic values; “repeating a-b for each song of the first roster and the second roster” in the context of this claim encompasses, the user manually repeating steps for all songs in the collections; and “attributing a win to the roster having a greater number of songs with wins” in the context of this claim encompasses the user in the mind to total up the wins for each collection and declare the winning collection based on which has more winning songs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 18, depends from claim 17, 16, 15 and 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 17, 16, 15 and 11. The claim further recites associating one or more points to the winning roster, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, associating one or more points to the winning roster in the context of this claim encompasses, the user manually deciding in the mind how many points the winning collection earns. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining one or more characteristics of the content item, assigning a value to each of the one or more characteristics, generating a competition profile for the content item, and associating the competition profile with the data file. The limitation of determining one or more characteristics of the content item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “instructions stored on media executed by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “instructions stored on media executed by a processor” language, “determining” in the context of this claim encompasses the user manually deciding what characteristics, such as, for example, loudness or tempo or energy, or any other, are applicable to the content item upon listening. Similarly, the limitations of assigning a value to each of the one or more characteristics, generating a competition profile for the content item, and associating the competition profile with the data file, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “instructions stored on media executed by a processor” language, “assigning a value” in the context of this claim encompasses the user thinking of an appropriate value for each characteristic and assigning the value to the characteristic, and generating a competition profile in the context of this claim encompasses the user manually creating an ordered list of characteristics/values for the content item to be used for comparison to other content items, such as that could be used for comparing values in a competition, and associating the competition profile with the data file comprising the content item in the context of this claim encompasses the user manually establishing that the ordered list of characteristics/values is associated with a particular data file, such as mentally noting that the ordered list of characteristics/values is associated with the data file such as by a name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements - receiving a data file comprising content item, and using a processor executing instructions on media. For example, but for the “instructions stored on media executed by a processor” language, the “receiving a data file” is recited at a high level of generality (i.e. as a general means to obtain data for use in the determining, assigning, generating, and associating steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor and media in all of the steps is recited at a high-level of generality (i.e., as a generic  processor and media performing a generic computer function of receiving data, determining a characteristic and assigning a value, generating a profile and association) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, conventional function when it is claimed in a merely generic manner. Accordingly, a conclusion that the receiving a data file step is well-understood, routine, conventional activity is supported. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and media instuctions to perform the receiving data, determining a characteristic and assigning a value, and generating a profile and association steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept (Bancorp decision in MPEP 2106.05(d)(II)) because the computer components here are operating in a standard manner by executing a program instructions to carry out an otherwise abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 10, 17 - 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “repeating a-b for each content item of the first roster and the second roster” in line 8. It is unclear what the phrase “repeating a-b” is referring to, thus the metes and bounds of the claim are unclear as to what is repeated for each content item of the first roster and the second roster. Appropriate correction is required.
Claim 8 depends directly from claim 7, does not resolve the indefiniteness, and is rejected for the same reason as claim 7.
Claim 9 recites the limitation “the second song of the second roster” in line 6. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “streaming a first content item of the second roster” recited in line 4, or is referring to some other song, since “a second song of the second roster” has not been previously established, thus the metes and bounds of the claim are unclear as for what a second graphical object is generated. Based on the context of the claim, Examiner presumes applicant intended the limitation “the second song of the second roster” to be “the first content item of the second roster”. Appropriate correction is required. Claim 9 further recites the limitation “the first content item” in lines 9, 10, and 13. It is unclear whether the limitation is referring to “streaming a first content item of the first roster” recited in line 3, or is referring to “streaming a first content item of the second roster” recited in line 4, thus the metes and bounds of the claim are unclear as to what occurs during streaming as to the determining which content item has greater number of characteristics with greater values and what the advancing of either the first or second graphical object is based on. Based on the context of the claim, Examiner presumes applicant intended all recitations of the limitation “the first content item” in lines 9, 10, and 13 to be “the first content item of the first roster, and is interpreted as such. Appropriate correction is required. Claim 9 further recites the limitation “the second content item” in lines 9, 10, and 13-14. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “a first content item of the second roster” recited in line 4, or is referring to some other content item, since “a second content item” has not been previously established, thus the metes and bounds of the claim are unclear as to what occurs during streaming as to the determining which content item has greater number of characteristics with greater values and what the advancing of either the first or second graphical object is based on. Based on the context of the claim, Examiner presumes applicant intended all recitations of the limitation “the second content item” to be “the first content item of the second roster, and is interpreted as such. Appropriate correction is required.
Claim 10 depends directly from claim 9, does not resolve the indefiniteness, and is rejected for the same reason as claim 9.
Claim 17 recites the limitation “repeating a-b for each song of the first roster and the second roster” in line 7. It is unclear what the phrase “repeating a-b” is referring to, thus the metes and bounds of the claim are unclear as to what is repeated for each song of the first roster and the second roster. Appropriate correction is required.
Claim 18 depends directly from claim 17, does not resolve the indefiniteness, and is rejected for the same reason as claim 17.
Claim 19 recites the limitation “the second content item of the second roster” in line 6. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “streaming a first content item of the second roster” recited in line 4, or is referring to some other content item, since “a second content item of the second roster” has not been previously established, thus the metes and bounds of the claim are unclear as for what a second graphical object is generated. Based on the context of the claim, Examiner presumes applicant intended the limitation “the second content item of the second roster” to be “the first content item of the second roster”. Appropriate correction is required. Claim 19 further recites the limitation “the first content item” in lines 9, 10, and 13. It is unclear whether the limitation is referring to “streaming a first content item of the first roster” recited in line 3, or is referring to “streaming a first content item of the second roster” recited in line 4, thus the metes and bounds of the claim are unclear as to what occurs during streaming as to the determining which content item has greater number of characteristics with greater values and what the advancing of either the first or second graphical object is based on. Based on the context of the claim, Examiner presumes applicant intended all recitations of the limitation “the first content item” in lines 9, 10, and 13 to be “the first content item of the first roster, and is interpreted as such. Appropriate correction is required. Claim 19 further recites the limitation “the second content item” in lines 9, 10, and 13-14. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “a first content item of the second roster” recited in line 4, or is referring to some other content item, since “a second content item” has not been previously established, thus the metes and bounds of the claim are unclear as to what occurs during streaming as to the determining which content item has greater number of characteristics with greater values and what the advancing of either the first or second graphical object is based on. Based on the context of the claim, Examiner presumes applicant intended all recitations of the limitation “the second content item” recited in lines 9, 10 and 13-14 to be “the first content item of the second roster, and is interpreted as such. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 6, 11, 12, 14 – 16, 20 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shah et al. (U.S. Patent Application Publication 2010/0287071) hereinafter Shah.

Regarding Claim 1, Shah discloses:
A method comprising:
receiving a data file comprising content item (para 0032-35, 0047, 0049: a song, for example song 1A [a data file comprising content item] or any of the Artist’s songs or the listener’s songs, is uploaded and received by website 200 and online cloud storage facility 17, the song having been initially stored on a computer, for example computer 50A, implicitly teaches existing as a data file in order for the song to have been stored.);
determining one or more characteristics of the content item (para 0032-35, 0047, 0049: Logic A of 17 analyzes and derives characteristics C of the song, which is done for each received song, which includes songs from the Artist and songs from a listener);
assigning a value to each of the one or more characteristics (para 0036-47, 0049: each characteristic is assigned a value);
generating a competition profile for the content item (para 0047, figs. 3, 4, para 0049, 0055-56: a set of determined characteristics/values 30 [profile] containing the song characteristics and assigned values is generated for the song, the set 30 utilized in a comparison to the sets 30 of other songs in order to determine a “best matched” [competition] song that will then be for presentation/display to the listener); and
associating the competition profile with the data file (para 0034-35, 0047, 0049: system 100 stores the song with [associating] its determined set 30 as 150).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Shah further discloses:
wherein the one or more characteristics comprise one or more of, popularity, acousticness, danceability, energy, loudness, speechiness, tempo, valence, key confidence, loudness, or valence (para 0035: the characteristics comprise tempo [tempo, danceability], beats per minute [energy], vocal pitch and recognition [key confidence], rhythm [energy, danceability]).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Shah further discloses:
wherein generating the competition profile for the content item comprises storing each assigned value for each characteristic in an array (para 0034, 0047, 0049: the generated set 30 stores the characteristics/values for the song using the representation C.sub.(a,2), C.sub.(b, 4), C.sub.(c,2), C.sub.(d,1) . . . C.sub.(L,n) as illustrated at 150, which is an array, where for example (a,2) being characteristic “a” having a value “2”, etc.,  are derived from matrix 35).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Shah further discloses:
further comprising assembling a plurality of competition profiles into a first roster (para 0034: a group set 30 characteristic/values and songs for the Artist’s songs [first roster] are stored together [assembling] as 150).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, Shah further discloses:
receiving a second roster (para 0035, 0050-51: a set 30 characteristic/values is generated for of the listener’s songs and a group set 30 characteristic/values and songs for the listener’s songs [second roster] are stored [receiving] together as 120); and
determining, based on comparing the first roster to the second roster, a winning roster (para 0035, 0050-51, 0056: the system 100 cross checks [compares] the set 30 characteristic/values for the listener’s songs as stored at 120 for the listener’s songs that are listened to by the listener with the set 30 characteristic/values for the Artist’s songs as stored at 150, and the most similarly-matched songs are instantly presented to the listener [determining a winning roster]).

Regarding Claim 11, Shah discloses:
An apparatus (para 0063: computer 60 having online cloud computing storage facility 17) comprising:
one or more processors (para 0064: computer 60 having processor 84); and
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to (para 0063-64: computer 60 having memory 90 storing computer software instructions 92 executed by the processor implements the computer to perform):
receive a data file comprising a content item (para 0032-35, 0047, 0049: a song, for example song 1A [a data file comprising content item] or any of the Artist’s songs or the listener’s songs, is uploaded and received by website 200 and online cloud storage facility 17 of the computer, the song having been initially stored on a computer, for example computer 50A, implicitly teaches existing as a data file in order for the song to have been stored.);
determine one or more characteristics of the content item (para 0032-35, 0047, 0049: Logic A of 17 analyzes and derives characteristics C of the song, which is done for each received song, which includes songs from the Artist and songs from a listener);
assign a value to each of the one or more characteristics (para 0036-47, 0049: each characteristic is assigned a value by Logic A of 17);
generate a competition profile for the content item (para 0047, figs. 3, 4, para 0049, 0055-56: a set of determined characteristics/values 30 [profile] containing the song characteristics and assigned values is generated for the song by Logic A of 17, the set 30 utilized in a comparison to the sets 30 of other songs in order to determine a “best matched” [competition] song that will then be for presentation/display to the listener); and
associate the competition profile with the data file (para 0034-35, 0047, 0049: system 100 by Logic A of 17 stores the song with [associating] its determined set 30 as 150).

Regarding Claim 12, in addition to the elements stated above regarding claim 11, Shah further discloses:
wherein the one or more characteristics comprise one or more of, popularity, acousticness, danceability, energy, loudness, speechiness, tempo, valence, key confidence, loudness, or valence (para 0035: the characteristics comprise tempo [tempo, danceability], beats per minute [energy], vocal pitch and recognition [key confidence], rhythm [energy, danceability]).

Regarding Claim 14, in addition to the elements stated above regarding claim 11, Shah further discloses:
wherein generating the competition profile for the content item comprises storing each assigned value for each characteristic in an array (para 0034, 0047, 0049: the generated set 30 stores the characteristics/values for the song using the representation C.sub.(a,2), C.sub.(b, 4), C.sub.(c,2), C.sub.(d,1) . . . C.sub.(L,n) as illustrated at 150, which is an array, where for example (a,2) being characteristic “a” having a value “2”, etc.,  are derived from matrix 35).

Regarding Claim 15, in addition to the elements stated above regarding claim 11, Shah further discloses:
further comprising assembling a plurality of competition profiles into a first roster (para 0034: a group set 30 characteristic/values and songs for the Artist’s songs [first roster] are stored together [assembling] as 150).

Regarding Claim 16, in addition to the elements stated above regarding claim 15, Shah further discloses:
receiving a second roster (para 0035, 0050-51: a set 30 characteristic/values is generated for of the listener’s songs and a group set 30 characteristic/values and songs for the listener’s songs [second roster] are stored [receiving] together as 120); and
determining, based on comparing the first roster to the second roster, a winning roster (para 0035, 0050-51, 0056: the system 100 cross checks [compares] the set 30 characteristic/values for the listener’s songs as stored at 120 for the listener’s songs that are listened to by the listener with the set 30 characteristic/values for the Artist’s songs as stored at 150, and the most similarly-matched songs are instantly presented to the listener [determining a winning roster]).

Claim 20 is rejected under the same grounds stated above for Claim 11. Shah (para 0063-64) discloses the computer-readable media storing the instructions executed by the processor to perform the functions.

Allowable Subject Matter
Claims 3 and 13 have no prior art rejection, the claims are not taught by or obvious over the prior art and are objected to as depending from a rejected base claim and are allowable if rewritten in independent form including all of their limitations and all limitations of their base claim and any intervening claims and if the claims are rewritten and amended to overcome the rejections under 35 USC § 101 as set forth in this Office action.
Conclusion
Claims 7 – 10 and 17 - 19 have no prior art rejection, the claims, as best can be understood by the examiner, are not taught by or obvious over the prior art, would be allowable if rewritten in independent form including all of their limitations and all limitations of their base claim and any intervening claims and if the claims are rewritten and amended to overcome the rejections under 35 USC § 112 and § 101 as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schupak et al. (US Patent Application Publication 2014/0281977); Flannery et al. (US Patent 6,545,209); Richardson et al. (US Patent Application Publication 2014/0280241); Ross et al. (US Patent Application Publication 2009/0198732); Panzironi et al. (US Patent Application Publication 2013/0073362).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/           Examiner, Art Unit 2653  

/FAN S TSANG/           Supervisory Patent Examiner, Art Unit 2653